 1    Isaac D. Zorea
      Law Office of Isaac Derek Zorea
 2    P.O. Box 210434
      Anchorage, AK 99521
 3    (907) 644-2802
      (800) 536-1071 facsimile
 4    E-mail: Eyedz@gci.net
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ALASKA
 8
 9
      BOBBY ITTA,                                     )
10                                                    )
                     Plaintiff,                       )
11           vs.                                      )
                                                      )
12    PAULINE HARVEY, in her official capacity and    )
      individual capacity, as North Slope Borough     )
13    School District Superintendent; and NORTH SLOPE )
      BOROUGH SCHOOL DISTRICT.                        )
14                                                    ) Case No. 4:20-cv-
                             Defendant.               )
15     _________________________________________ )
16
17                                 COMPLAINT FOR DAMAGES
18           COMES NOW, Bobby Itta, the plaintiff above named, by and through her
19    attorney, Isaac Derek Zorea, and complains as follows:
20                             I. JURISDICTION AND VENUE
21           1.1.    At all relevant times, plaintiff, Bobby Itta, was a resident of the
22    Fourth Judicial District, State of Alaska, and was employed by the Qargi Academy, a
23    Charter school operating within the North Slope Borough School District (NSBSD).
24           1.2.   At all relevant times, defendant, Pauline Harvey, Superintendent of the
25    North Slope Borough School District, had final decision making authority for
26    personnel employed at the Non-Charter Schools within the District.
27
     COMPLAINT FOR DAMAGES:
28   ITTA V. HARVEY, ET AL.                                                      PAGE - 1 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 1 of 16
 1           1.3.    The North Slope Borough School District is a public school within
 2    the State of Alaska.
 3           1.4.    Venue is proper in the Fourth Judicial District.
 4                              II. FACTUAL ALLEGATIONS
 5           2.1.    The Plaintiff in this lawsuit, Bobby Itta, was a teacher with Qargi
 6    Academy between July 29, 2020 and December 15, 2020. Qargi Academy is a
 7    Charter School, newly established on May 29, 2020, operating within the North
 8    Slope Borough School District.
 9           2.2.    In the years before her employment with Qargi Academy, Bobby Itta
10    owned and operated a part-time business, Alaska Fur Cache. She also held an added
11    duty contract with the North Slope Borough School District, not as a teacher, but as
12    an Inupiat Dance instructor at Eben Hopson Middle School between August 2019
13    through May 2020.
14           2.3.    As of May 2020, Bobby Itta was without employment and filed for
15    unemployment benefits. She perform various contract work after May 2020. In June
16    2020, Ms. Itta learned of teacher positions being hired at Qargi Academy. On July
17    29, 2020, Mrs. Emily Roseberry Principal of Qargi, hired Ms. Itta as a teacher at the
18    Academy.
19           2.4.    At the time that she was hired at Qargi Academy, Ms. Itta was not an
20    employee of the North Slope Borough School District.
21           2.5.    The Qargi Academy was designed to be different from the traditional
22    learning available at the North Slope Borough School District. It was designed to
23    cater to the Inupiaq students within NSBSD, focusing on a return to traditions and
24    culturally significant learning needs.
25           2.6.    The Principal of Qargi Academy, Mrs. Roseberry happened to be
26    Bobby Itta’s Aunt. When discussing Qargi Academy to Ms. Itta, Mrs. Roseberry
27
     COMPLAINT FOR DAMAGES:
28   ITTA V. HARVEY, ET AL.                                                    PAGE - 2 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 2 of 16
 1    explained that per Alaska Statute § 14.03.255(a), the Qargi Academy operated like a
 2    school in the NSBSD, except that it was exempt from NSBSD’s textbooks,
 3    programs, curriculum, and scheduling requirements. Also, the Qargi was exempt
 4    from the authority of the NSBSD’s Superintendent.
 5           2.7.       At all relevant times to this lawsuit, the NSBSD’s Superintendent was
 6    Defendant Pauline Harvey, who, per AS § 14.14.130(c), had authority over the
 7    administration of all the schools in the NSBSD except for Qargi Academy. Per
 8    Alaska Statute § 14.03.255(a)(2), the administrative control for the Qargi Academy
 9    resided with Principal Roseberry. The Qargi Academy Principal was to be selected
10    by the school’s Academic Policy Committee (APC). Once selected, the Qargi
11    Principal was authorized to select, appoint, or otherwise supervise employees of the
12    charter school.
13           2.8.       Shortly after being hired, Bobby Itta learned that the administrative
14    assistant for Qargi Academy was Michelle Kawa Danner. Bobby Itta knew Ms.
15    Danner prior to working at Qargi. In fact, the two were friends on Facebook.
16           2.9.       Bobby Itta had also had a previous encounter with Ms. Danner,
17    dealing with unfounded rumors about her that had been circulating around
18    Utqiagvik, Alaska steaming from a nasty separation Ms. Itta was going through
19    during late 2018 through Present.
20           2.10.      In early-2019, Ms. Itta had sought a restraining order against her
21    abusive husband, which created a great deal of emotional upheaval for her eldest
22    daughter. This daughter made an allegation against Ms. Itta concerning one of her
23    high school friends, alleging that a sexual relationship had developed. When this
24    allegation was made, the Office of Children’s Services (OCS) and the Utqiagvik
25    police department became involved. A significant investigation was conducted into
26    the allegation.
27
     COMPLAINT FOR DAMAGES:
28   ITTA V. HARVEY, ET AL.                                                       PAGE - 3 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 3 of 16
 1           2.11.   By May 2020, the Office of Children’s Services had concluded its
 2    investigation concluding that the allegations were unsubstantiated. The OCS, which
 3    had briefly taken custody of Ms. Itta’s children, returned custody of the children to
 4    her. Additionally, the Utqiagvik police had completed its investigation and decided
 5    that there was no evidence to support allegations against Ms. Itta.
 6           2.12.   On June 19, 2020, Michelle Kawa Danner actually commented to Ms.
 7    Itta on Facebook. Ms. Danner stated that she had heard that there was a rumor about
 8    her and a high schooler going around town, saying that she heard it from her own
 9    brother. Ms. Danner, however, said she knew the rumors were false and she wanted
10    to say she was sorry for the stress Bobby Itta must be under because of the rumors.
11    Ms. Itta thanked Danner in the Facebook post.
12           2.13.   When Bobby Itta interacted with Ms. Danner at Qargi, however,
13    tension seemed to develop concerning a gift to Qargi Academy of furs, that
14    happened to have been purchased from Bobby Itta’s Alaska Fur Cache. Ms. Danner
15    falsely believed that Ms. Itta should not have been able to bid on the furs, that were
16    eventually gifted from the Native Village of Barrow, that were to be used for all of
17    Qargi Academy students. These furs were for all classrooms at Qargi.
18           2.14.   On August 28, 2020, Ms. Danner learned that Ms. Itta had been
19    granted the bid to provide the furs that the Native Village of Barrow was to gift to
20    Qargi Academy. Ms. Itta could sense that Ms. Danner was upset over the fact that
21    she had won the bid, but no significant outburst occurred at the time.
22           2.15.   After August 28, 2020, Ms. Itta noticed that Ms. Danner was not
23    coming into the Qargi Academy offices very often. The classes had not started yet,
24    and so Ms. Danner said she was working from home.
25           2.16.   On August 31, 2020, Ms. Danner was at the Qargi Academy offices,
26    and Ms. Itta and her spoke. Ms. Danner told Bobby Itta that she had been applying
27
     COMPLAINT FOR DAMAGES:
28   ITTA V. HARVEY, ET AL.                                                     PAGE - 4 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 4 of 16
 1    for other employment because she was unsure if the Qargi Academy was going to
 2    make enrollment. Bobby Itta’s interactions with Ms. Danner seemed pleasant
 3    otherwise.
 4            2.17.   Unbeknownst to Bobby Itta, on Sunday, September 6, 2020, at
 5    6:20pm, Superintendent Pauline Harvey sent a text message to Mrs. Roseberry
 6    telling her that she received a text message from an anonymous source claiming that
 7    a Ms. Itta was involved in an inappropriate sexual relation with a student under 18
 8    years old. At the time that Superintendent Harvey sent her text to Principal
 9    Roseberry, Harvey was at her home in Utqiagvik, Alaska while Roseberry was out of
10    town on business in Wainwright, Alaska.
11            2.18.   During the September 6, 2020 text exchange with Superintendent
12    Harvey, Mrs. Roseberry requested whether there existed any evidence to support the
13    alleged relationship. Superintendent Harvey provided no information, and
14    specifically told Mrs. Roseberry “you can do what you need to with the info.”
15    Superintendent Harvey also wrote to Roseberry “I will leave it in your
16    hands...passing on a concern.” After refusing to provide the phone number for the
17    source, Superintendent Harvey wrote to Mrs. Roseberry: “so I would chat with” Ms.
18    Itta.
19            2.19.   After receiving the text message from Superintendent Harvey, Mrs.
20    Roseberry contacted NSBSD Human Resource Manager Naomi Digitaki the
21    following morning, informing her of what she learned. Per the Qargi Contract with
22    the NSBSD, Qargi Academy shared the services of Ms. Digitaki. As such, on
23    September 7, 2020 Mrs. Roseberry sent an instruction to Ms. Digitaki asking her to
24    investigate the allegation against Ms. Itta.
25            2.20.   Ms. Digitaki immediately started an investigation into the matter,
26    calling Bobby Itta in for a meeting about the allegations against her. The meeting
27
     COMPLAINT FOR DAMAGES:
28   ITTA V. HARVEY, ET AL.                                                    PAGE - 5 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 5 of 16
 1    between Bobby Itta and Ms. Digitaki was scheduled for September 8, 2020. Ms. Itta
 2    obtained representation from her union to attend the meeting.
 3           2.21.   On September 8, 2020, Bobby Itta showed up to work at Qargi
 4    Academy. She was very stressed. While at work, Ms. Itta and Ms. Danner were
 5    working together in a class room. Ms. Itta explained to Ms. Danner that she was
 6    stressed because someone had made a false allegation against her and she needed to
 7    meet with HR to discuss the issue. Michelle Kawa Danner consoled Bobby Itta,
 8    telling her that she should sue if someone is slandering her. Ms. Danner even
 9    suggested an attorney for Ms. Itta to call, if she wanted.
10           2.22.   During the meeting with Ms. Digitaki, later in the day on September
11    8, 2020, Bobby Itta explained that the allegation being made against her sounded like
12    the same ones that were made in March of 2020. Ms. Itta provided an OCS case
13    number to Ms. Digitaki, explaining that an investigation was conducted and
14    concluded in May 2020. Ms. Digitaki placed Ms. Itta on administrative leave until
15    she could confirm the fact given to her.
16           2.23.   On September 8, 2020, Michelle Kawa Danner sent a text to Qargi
17    Principal Emily Roseberry, who was out of town on business. Ms. Danner claimed
18    that she needed to report that she had information about an inappropriate sexual
19    relationship between Bobby Itta and a high school student. Ms. Danner stated that
20    she heard about the inappropriate behavior from her younger sibling many month
21    ago, before Ms. Itta had started working in Qargi Academy. Ms. Roseberry thanked
22    Ms. Danner for the information, but did not tell her that an investigation had already
23    been started based on Superintendent Harvey’s text message.
24           2.24.   On September 10, 2020, Ms. Danner sent a message to Bobby Itta on
25    Facebook, saying that she had observed inappropriate conduct between her and a
26    high school student occurring during the summer. She also stated that she was going
27
     COMPLAINT FOR DAMAGES:
28   ITTA V. HARVEY, ET AL.                                                    PAGE - 6 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 6 of 16
 1    to make a report of her new recollection – which completely contradicted the
 2    message she had previously sent Ms. Itta back in June 2020.
 3           2.25.   After sending the September 10, 2020 Facebook message to Bobby
 4    Itta, conveying her false claims about seeing her with a high school student, Ms.
 5    Danner next shared her lies with the North Slope Borough School District, the
 6    School board, and the Utqiagvik police department.
 7           2.26.   On September 14, 2020, Ms. Digitaki called Bobby Itta telling her
 8    that she would remain on paid administrative leave until OCS verified that her
 9    allegations had been investigated and that she had been cleared.
10           2.27.   On September 16, 2020, Bobby Itta emailed a copy of the closed OCS
11    case document that came from the State of Alaska, After doing so, Booby Itta
12    expected to be able to return to work. Especially since the allegations dealt with
13    alleged conduct that occurred before she was a teacher, and did not deal with any
14    students at the Qargi Academy. Further, she had been already cleared of all wrong
15    doings by the OCS and no police charges were ever made against her.
16           2.28.   On September 22, 2020, after Naomi Digitaki had already completed
17    her HR investigation into the allegations against her, Bobby Itta received an email
18    from Bonnie Bull, attorney for the NSBSD, demanding that she participate in an
19    investigation that was being conducted on behalf of the NSBSD. This new
20    investigation did not go through Naomi Digitaki but was instead conducted by a law
21    firm selected by Superintendent Pauline Harvey.
22           2.29.   According to Alaska Statute § 14.14.135(c), the district
23    Superintendent Pauline Harvey did not have administrative authority over any
24    complaints against Qargi personnel. Nonetheless, Superintendent Harvey ordered
25    Bobby Itta to attend a September 30, 2020 investigatory hearing into the allegations
26    made to it by Michelle Kawa Danner. It is important to note that Bobby Itta was not
27
     COMPLAINT FOR DAMAGES:
28   ITTA V. HARVEY, ET AL.                                                     PAGE - 7 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 7 of 16
 1    being investigated over the anonymous text that Superintendent Harvey received on
 2    September 6, 2020, which she did not follow up on, instead the investigation was
 3    based on Ms. Danner’s similar complaint on September 10, 2020.
 4           2.30.   On September 30, 2020, Michelle Kawa Danner posted on Facebook
 5    false and defamatory allegations against Qargi Academy and also stated that it was
 6    corrupt that Bobby Itta received money for providing furs to her own classroom. In
 7    response to Ms. Danner’s Facebook post, Bobby Itta posted that the allegations were
 8    false and that the furs were purchased in a competitive bid situation.
 9           2.31.   On October 1, 2020, Michelle Kawa Danner sent Bobby Itta a private
10    Facebook message stating that she thought what Itta stated on Facebook was
11    defamatory and if it was not taken down immediately she would sue Itta. Ms.
12    Danner also falsely stated that she had snapchat photos of Itta with the high school
13    student and would turn them over to the police if she did not take down the post. To
14    date, no snapchat photos have ever been produced by Ms. Danner.
15           2.32.   Ms. Danner’s Facebook allegations prompted an independent audit of
16    the fur transaction involving Ms. Itta. An independent law firm conducted the audit
17    on behalf of Native Village of Barrow. Contradicting Danner, the audit concluded
18    that Ms. Itta had provided the lowest bid, and was properly awarded the fur contract.
19           2.33.   On October 20, 2020, Bonnie Bull produced a report of the NSBSD
20    investigation into Bobby Itta that Superintendent Harvey had ordered. The
21    investigation relied exclusively on hearsay testimony and lies told by Michelle Kawa
22    Danner. Ms. Bull, acting on behalf of Superintendent Harvey, assumed the role of
23    judge and jury and issued the false and defamatory statement that Bobby Itta had
24    “engaged in a sexual relationship with a NSBSD student.”
25           2.34.   The October 20, 2020 Investigation Report by Ms. Bull was not the
26    result of any due process hearing, permitted no cross examination of the witnesses,
27
     COMPLAINT FOR DAMAGES:
28   ITTA V. HARVEY, ET AL.                                                    PAGE - 8 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 8 of 16
 1    and was filled with clearly false statements. In the Report, Ms. Bull stated that
 2    Bobby Itta had committed sexual abuse of a minor. It falsely stated that Bobby Itta
 3    had committed a felony sex crime. When Superintendent Harvey received this
 4    slanderous and false report, she authorized it to be published and shared with the
 5    NSBSD Board of Education. Superintendent Harvey did not share the report with
 6    Qargi’s Principal Mrs. Roseberry, even though Bobby Itta was solely a Qargi
 7    employee.
 8           2.35.   According to Alaska Statute § 14.03.255(a)(2), Qargi’s Principal Mrs.
 9    Roseberry, was the entity responsible for investigating any personnel complaints
10    dealing with charter school employees. Per Alaska Statute § 14.14.130(c), the
11    Superintendent’s authority over a district did not apply to a charter school. This
12    principle was codified in NSBSD policy 4000 and 6181. Superintendent Harvey,
13    nonetheless, used NSBSD funds to hire an outside law firm to conduct an
14    investigation that mirrored, sans due process, the investigation that could have been
15    done by the Utqiagvik Police Department, if warranted.
16           2.36.   On October 20, 2020, Superintendent Harvey shared the confidential
17    investigation report with the entire NSBSD Board of Education, however, she did
18    not share the report with Bobby Itta until November 4, 2020. On that date,
19    Superintendent Harvey sent Bobby Itta a Notice of Proposed Termination, along
20    with the report. In the Notice of Proposed Termination, Superintendent Harvey
21    stated the following unfounded and defamatory statement: “The District has
22    determined that you engaged in an act of immorality, which . . . constitutes a crime
23    involving moral turpitude.” Superintendent Harvey stated that Bobby Itta committed
24    the crime of sexual abuse of a minor.
25           2.37.   In the Notice of Proposed Termination that Superintendent Harvey
26    sent to Bobby Itta, it informed her that she needed to attend a pre-termination
27
     COMPLAINT FOR DAMAGES:
28   ITTA V. HARVEY, ET AL.                                                    PAGE - 9 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 9 of 16
 1     hearing – scheduled for November 18, 2020. This Notice of Proposed Termination
 2     was not sent to Principal Roseberry at Qargi Academy, even though Bobby Itta was
 3     employed at the Qargi and not at any of the NSBSD schools over which the
 4     Superintendent had authority.
 5            2.38.   On November 18, 2020, Superintendent Harvey conducted a pre-
 6     termination hearing for Bobby Itta. Outwardly this hearing appeared to permit Ms.
 7     Itta an opportunity to respond to charges against her. However, this pre-termination
 8     hearing was an unlawful violation of Bobby Itta’s due process rights because only
 9     Qargi’s Principal, Emily Roseberry had the jurisdiction to determine whether or not
10     Bobby Itta should be terminated.
11            2.39.   On December 2, 2020, Principal Roseberry sent a letter to
12     Superintendent Harvey through her attorneys, identifying significant concerns about
13     the District’s continuing violations of the Qargi Charter. Specifically in this letter,
14     Principal Roseberry addressed the issue of Bobby Itta’s employment. Principal
15     Roseberry pointed out that per Alaska Statutes, NSBSD Policies, and the relevant
16     By-Laws related to the contract between the North Slope Borough Board of
17     Education and Qargi, Superintendent Harvey did not have any authority to terminate
18     Bobby Itta’s contract with Qargi Academy.
19            2.40.   On December 14, 2020, Superintendent Harvey directed Naomi
20     Digitaki to send to Bobby Itta a Notice of Non-Retention. In this notice,
21     Superintendent Harvey informed Bobby Itta that she would not be retained in her
22     teaching position at Qargi Academy for the 2021-2022 school year. This Notice of
23     Non-Retention was not sent to Principal Roseberry or to the Qargi Academic Policy
24     Committee. In a timely manner, Ms. Itta requested that Superintendent Harvey
25     provide a statement of cause.
26
27
      COMPLAINT FOR DAMAGES:
28    ITTA V. HARVEY, ET AL.                                                      PAGE - 10 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 10 of 16
 1            2.41.   On December 15, 2020, Superintendent Harvey sent Bobby Itta a
 2     Notice of Termination. In the notice, Superintendent Harvey stated that Bobby Itta
 3     was being dismissed for cause from her employment, effective immediately.
 4     Superintendent Harvey stated that the reason for the termination was that “You
 5     engaged in a sexual relationship with a North Slope Borough School student.” The
 6     allegations in the notice of termination were defamatory, lacked any evidentiary
 7     support, and yet were placed in Bobby Itta’s employment file.
 8            2.42.   In the Notice of Termination that Superintendent Harvey sent to
 9     Bobby Itta, it was stated that Ms. Itta had the right to request a hearing before the
10     School Board. However, Bobby Itta had been deprived of her right to a fair hearing
11     before the School Board because Superintendent Harvey had already sent on October
12     20, 2020 Bonnie Bull’s investigation report, in which it was declared that Ms. Itta
13     had committed the felony of sexual abuse of a minor.
14            2.43.   When Superintendent Harvey sent Bobby Itta notice of her
15     termination, she did not send a copy of the notice to Qargi’s APC or to Qargi’s
16     Principal, Emily Roseberry.
17            2.44.   On December 30, 2020, Superintendent Harvey sent to Bobby Itta the
18     Statement of Cause for her non-retention. In the statement of cause, Superintendent
19     Harvey stated that Ms. Itta was not being retained because she had sexual relations
20     with a student. Superintendent Harvey also stated that Ms. Itta committed sexual
21     abuse of a minor. She also stated that the “District cannot trust you to teach and
22     supervise children.” All of these statements by Superintendent Harvey were made
23     even though Ms. Itta had never been charged with any crime, the Office of
24     Children’s Services was conducting no investigation into Ms. Itta, and the student
25     allegedly abused specifically denied the District’s allegations.
26
27
      COMPLAINT FOR DAMAGES:
28    ITTA V. HARVEY, ET AL.                                                      PAGE - 11 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 11 of 16
 1            2.45.    Even though Qargi Academy did not terminate Bobby Itta’s
 2     employment, Superintendent Harvey instructed North Slope Borough School District
 3     payroll to stop paying Ms. Itta. Further, Superintendent Harvey informed State of
 4     Alaska licensing of Ms. Itta’s termination.
 5            2.46.    Superintendent Harvey has defamed Bobby Itta, intentionally
 6     interfered with her contract with Qargi Academy, and placed a permanent
 7     impediment to her ability to ever work again as a teacher. By her conduct,
 8     Superintendent Harvey violated Ms. Itta presumption of innocence, and violated her
 9     rights guaranteed by the Fifth and Fourteenth Amendments to the United States
10     Constitution.
11            2.47.    This lawsuit has been filed based on the egregious and illegal conduct
12     by Superintendent Harvey, and the North Slope Borough School District.
13                                  III. CLAIM FOR RELIEF
14     A.     VIOLATION OF 42 USC 1983: FIFTH AMENDMENT AND FOURTEENTH DUE
              PROCESS VIOLATIONS BY NSBSD SUPERINTENDENT HARVEY.
15
              3.1.     Bobby Itta incorporates all the facts and allegations within the
16
       paragraphs listed above, 2.1 through 2.47.
17
              3.2.     Plaintiff Bobby Itta affirms, and states, that she agreed to employment
18
       for the 2020 and 2021 school year as a teacher at Qargi Academy, a charter school
19
       within the North Slope Borough School District.
20
              3.3.     Plaintiff Bobby Itta affirms, and states, that she was hired by the
21
       Principal Emily Roseberry, who was provided hiring authority from the Academic
22
       Policy Committee of Qargi Academy, in compliance with Alaska Statutes, Qargi
23
       Charter Contract and APC Bylaws.
24
              3.4.     Plaintiff Bobby Itta affirms, and states, that as a public employee for
25
       Qargi Academy, she possessed a property interest in her continued employment.
26
27
      COMPLAINT FOR DAMAGES:
28    ITTA V. HARVEY, ET AL.                                                      PAGE - 12 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 12 of 16
 1     Further, she states that her enjoyment in the property right to her job, also entitled
 2     her to enjoy this right without interference from other governmental agents, except
 3     by due process of law.
 4            3.5.    Plaintiff Bobby Itta affirms, and states, that as a public employee she
 5     was entitled to all the protections afforded her by the Fifth Amendment to the United
 6     States Constitution. She further states that she has never been permitted a trial by
 7     jury or the presumption of innocence for the criminal allegations that Superintendent
 8     Harvey stated that she committed.
 9            3.6.    Plaintiff Bobby Itta affirms, and states, that per Alaska Statute §
10     14.03.255(a)(2), and North Slope Borough School District Board of Education
11     policy 4000 and 6181, Charter schools, like Qargi Academy, are not under the
12     direction or control of the District’s Superintendent.
13            3.7.    Plaintiff Bobby Itta affirms, and states, that at the time she was hired
14     by Qargi’s Principal, Emily Roseberry, she was not otherwise an employee of the
15     North Slope Borough School District. Further, when Ms. Itta sought employment
16     with Qargi Academy, there was no requirement that her employment was contingent
17     on first being an employee of the District.
18            3.8.    Plaintiff Bobby Itta affirms, and states, that at no time during her
19     employment as Qargi Academy Teacher did she ever engage in any sexual activity
20     with any student of Qargi Academy, nor with any student of the North Slope
21     Borough School District. Further, when she applied for her job at Qargi Academy
22     she answered all questions on her application accurately, was not under any criminal
23     investigation, nor any investigation by OCS. Finally, Ms. Itta submitted to all
24     required criminal background checks and was cleared for employment before
25     beginning her job with Qargi Academy.
26
27
      COMPLAINT FOR DAMAGES:
28    ITTA V. HARVEY, ET AL.                                                      PAGE - 13 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 13 of 16
 1            3.9.    Plaintiff Bobby Itta affirms, and states, that despite the slanderous
 2     allegations made against her by Bonnie Bull and Superintendent Harvey, she has not
 3     at any time violated the State of Alaska Code of Ethics, nor any obligation as a
 4     teacher under Alaska law.
 5            3.10.   Plaintiff Bobby Itta affirms, and states, that by executing a Notice of
 6     Non-Retention and Notice of Termination against her, Superintendent Harvey acted
 7     under color of State authority, and deprived Ms. Itta of her rights guaranteed by the
 8     Fifth and Fourteenth Amendments to the United States Constitution.
 9            3.11.   Plaintiff Bobby Itta affirms, and states, that Superintendent Harvey
10     deprived her of her Fifth Amendment Rights when she premised her Notice of Non-
11     Retention and Notice of Termination upon an investigation by a hired law firm, that
12     relied on a civil burden of proof but applied this burden of proof to allegations of
13     criminal matters.
14            3.12.   Plaintiff Bobby Itta affirms, and states, that Superintendent Harvey
15     deprived her of her rights under the Fifth and Fourteenth Amendments when she
16     used her position of authority over NSBSD finances to unlawfully terminate Ms.
17     Itta’s employment, on her own assumed authority, when the authority to terminate
18     her employment actually resided with Qargi’s Principal Emily Roseberry.
19            3.13.   Plaintiff Bobby Itta also affirms, and states, that Superintendent
20     Harvey deprived her of her rights under the Fifth and Fourteenth Amendments when
21     Superintendent Harvey authorized an investigation into complaints by a Qargi
22     employee (Michelle Kawa Danner), and the Investigation Report contained clearly
23     defamatory statements about Ms. Itta that Harvey then published to the NSBSD
24     Board of Education, thereby labeling Ms. Itta as a felon, all the while knowing that
25     no criminal charges had been filed against Ms. Itta.
26
27
      COMPLAINT FOR DAMAGES:
28    ITTA V. HARVEY, ET AL.                                                     PAGE - 14 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 14 of 16
 1            3.14.   As damages for the conduct alleged above, plaintiff, Bobby Itta, seeks
 2     all remedies available under 42 USC § 1983, including but not limited to payment of
 3     all lost compensation, including future pay, reinstatement, penalties, liquidated
 4     damages, emotional harm, loss of reputation, and attorney fees.
 5            3.15.   Additionally, as remedy for the conduct alleged above, plaintiff,
 6     Bobby Itta seeks punitive damages against Superintendent Harvey for her offenses
 7     taken in her individual capacity.
 8                                   PRAYER FOR RELIEF
 9            WHEREFORE, plaintiff, Bobby Itta, requests judgment against defendant
10     Pauline Harvey, in her individual and official capacity as Superintendent, and the
11     North Slope Borough School District, as follows:
12            1.      Full and complete payment by Defendants, jointly and individually,
13     of all compensation and benefits Bobby Itta would have earned in her position as
14     Qargi Teacher, including future loss wages and benefits premised on her working
15     until retirement as a Qargi Academy teacher;
16            2.      Payment by Defendants, jointly and individually, for all emotional
17     distress losses, future employment losses, losses to reputations, and all penalties
18     permitted against them under Section 1983, but additionally any penalties and/or
19     liquidated damages permitted under Alaska law or other federal law.
20            3.      Against Superintendent Pauline Harvey, in her individual capacity,
21     Bobby Itta seeks punitive damages based on the egregiousness of her actions.
22            4.      Actual reasonable attorney fees permitted under 42 USC 1983, and 42
23     USC § 1988.
24            5.      Plaintiff Bobby Itta further seeks such other relief as the court may
25     deem just and proper based on the egregious nature of defendants’ conduct.
26
27
      COMPLAINT FOR DAMAGES:
28    ITTA V. HARVEY, ET AL.                                                     PAGE - 15 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 15 of 16
 1
 2           Dated this 28th day of May 2021.
 3
                                                S/ Isaac Zorea
 4                                              Law Offices of Isaac D Zorea
                                                P.O. Box 210434
 5                                              Anchorage, AK 99521
                                                Telephone: (907) 830-1385
 6                                              Facsimile: (800) 536-1071
                                                E-mail: Eyedz@gci.net
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      COMPLAINT FOR DAMAGES:
28    ITTA V. HARVEY, ET AL.                                             PAGE - 16 -



     Case 4:21-cv-00010-SLG Document 1 Filed 05/28/21 Page 16 of 16
